﻿Mr. President, it is an honour for my delegation, and especially for me personally, to extend to you on this occasion the most sincere and cordial congratulations on your assumption of the duties of President of the thirty-ninth session of the General Assembly.
3.	This Assembly will deal with many of the major problems of international society, as well as the options and procedures which may enable us to solve them, thus consolidating understanding, peace and security among nations. I should also like to express the gratitude of the people and Government of El Salvador for the constant and tireless work conducted by the Secretary-General in his indefatigable efforts to achieve that peace, security and co-operation among all the peoples.
4.	I came before the General Assembly in 1981, at its thirty-sixth session, as President of the Revolutionary Junta of El Salvador to explain to the world the crisis which was facing my country and to explain to you the process of democratization which we proposed to accomplish and which we have indeed fulfilled, in holding the first free elections in El Salvador to elect the National Constituent Assembly, which brought back a state of law and received, without any reluctance whatsoever, from the Revolutionary Junta, the full powers of a democratic and a republican nation.
5.	That message was received with satisfaction by representatives at the United Nations, although scepticism led them to doubt the possibility of free elections proposed by a de facto Government which had committed itself to ensuring that its people would come in large numbers to vote, even under fire, to demonstrate its desire for democracy and its rejection of violence.
6.	We fulfilled that commitment, but the Salvadorian people went further when it established the Provisional Government and held two rounds of presidential elections, which are an historic confirmation of the will of our people, who want to find the road to peace through the path of democracy.
7.	I am very happy to state here before all the peoples of the world that El Salvador, despite having gone through one of the most difficult periods in its history, has given specific examples of what a people can do and obtain when it truly believes in democracy as the best possible way to solve the differences which are inherent in all organized societies.
8.	That offering of my people to freedom entails great sacrifice. This process to democracy, peace and social justice culminated on 1 June 1984, a date which is indeed a milestone in the history of El Salvador because, for the first time in half a century, we have established a Government which is truly democratic and which has directly and freely emanated from the sovereign power of the Salvadorian people.
9.	I now come, bearing the banner of my country as a symbolic gesture of the legitimacy of my Government, to appear before the nations of the world and to speak with the authority vested in me because of the support of my people, to speak of the peace so ardently desired by all Salvadorians, to speak of the benefits of that peace to which we are entitled and for which we are striving, to speak of our irreversible desire for democracy. I should like to speak about the peace of Nicaragua, of the guerrillas and Contadora, and to make an appeal to reason and fraternity which we deserve in Central America. I want us to be reasonable and to reconcile our differences.
10.	For more than four years, El Salvador has suffered from the effects of a merciless war which has caused us bloodshed and impoverishment. More than 50,000 Salvadorians have been the innocent victims of a fratricidal confrontation. More than half a million persons have had to leave their homes and their property. Subversive forces have engaged in a campaign of terror and systematic destruction, and our people is tired of it. It must end.
11.	One after another, the speakers who have preceded me at this rostrum have referred to peace in the strongest of terms. Peace undoubtedly is the greatest yearning of all men, and its maintenance is the main function of the United Nations. I, too, come before the Assembly to speak of peace in the same strong terms.
12.	But I shall not refer to the dangers confronting the world as the consequence of the unbridled arms race, nor to the threat of total destruction represented by the senseless accumulation of nuclear weapons, although, of course, I share the concerns of all of you, as well as your frustration in the face of the seeming inability of the community of nations to fulfil not only the letter but also the spirit of the Charter of the United Nations.
13.	I shall not speak of nuclear confrontation because others have done so here with great eloquence and profound knowledge of the problem.
14.	May I therefore be permitted to depart from the usual procedure and, in greeting all the nations of the world, I should like to take this opportunity to describe and define the position of my Government in the face of the problems and the crisis which beset us, because in this manner I shall also establish the principles of the foreign policy of my country, which is based on peace and harmony among all human beings.
15.	I am convinced that to provide this information is part of the responsibility which we have taken upon ourselves in the face of disinformation, stereotypes and commonplace statements. We must dispel uncertainties, clarify goals and purposes, state the course we intend to take and inform the world of the reality of life in El Salvador. This is a task which we must undertake so that the action of democratic countries may be carried out with confidence and in support of our struggle to achieve real democracy in our country; in support of our desire for the juridical equality of States, non-intervention in the internal affairs of States, and the self-determination of peoples; in support of our vigorous opposition to foreign interference and any kind of political, economic, juridical or ideological pressure exerted by one nation upon another.
16.	The crisis is worsening because of the grave situation in Central America: the imbalances in the international economic system, trade imbalances, excessive protectionism in the terms of trade, unemployment, external indebtedness and a series of other negative factors which have an increasing effect on our weak economic structures and are leading us to a historic crossroads. Thus, El Salvador will always support the efforts of the Group of 77, which has been striving tirelessly to bring about a new international economic order more in keeping with the principles of justice.
17.	Central America, which is involved in a political, social and economic crisis, is experiencing acute problems, but these are not irreversible. It is possible to find formulas for understanding and appropriate political and diplomatic solutions.
18.	Confronted by this complex picture, El Salvador has always acted rationally because of our strong desire for a peaceful, democratic solution in Central America which would strengthen the security of the region by means of understanding, economic and social integration, and consistent respect for the norms and principles of international law.
19.	El Salvador's conduct has always been based on its dedication to the principles and tenets which govern relations between States. We are convinced that adherence to those principles is an indispensable requirement for the harmonious coexistence of inter-national society. El Salvador thus fulfils its international commitments and regrets that some countries that speak half-truths and deliberately conceal their own violations appear before various bodies of the United Nations not in order to settle differences but rather to use those bodies as a mere platform for propaganda, regardless of the cost and the degree to which they undermine this body, whose protection they claim to seek.
20.	El Salvador believes that the Contadora process is the only course open to us. In this context, we support an honest regional dialogue, so that we Central Americans may determine our destiny on the basis of a consensus. We must not become the tools in a struggle of the interests and ideologies of foreign Powers and certainly not the mere instruments of those Powers, thus denying our own nationalism and characteristics and frustrating the aspirations of our peoples and their right to live in peace and freedom.
21.	Peace in Central America must be based on the establishment of a genuine democratic process in the political, economic and social fields, which will enable us to leave behind the contradictions, deprivation and backwardness which most of us have suffered in the past.
22.	The international situation continues, regrettably, to show all the signs of the East-West confrontation, which is tending to spread, thus producing a negative effect on rational thinking and coexistence in various regions. Unfortunately, Central America has also suffered from such confrontation. However, diplomatic efforts are now being made with regard to our area. In this context, the use of the good offices of the Contadora Group has our support.
23.	My Government is grateful for the constructive work done by the four countries that make up the Contadora Group: Venezuela, Colombia, Panama and Mexico. We appreciate the proposals and efforts undertaken by the Group, which have received the support of the General Assembly and offer the best way of achieving the peaceful solution of the conflict, which is so painful for all of Latin America. We have co-operated fully with those countries in trying to create understanding and unity among all the peoples of Central America.
24.	We attach great value to those efforts for the preservation of peace. Thus, we shall, as we have agreed, present before 15 October our comments on the revised Contadora Act on Peace and Co-operation in Central America, which was submitted to us on 7 September last. We are trying to achieve peace by means of dialogue and on the basis of regional arrangements within the framework of the Contadora process.
25.	I should like, on behalf of the democratic Government of El Salvador, to sign an agreement that will be in keeping with the efforts of the Contadora Group. But such an agreement must be right and just for El Salvador. It must strictly guarantee the application of the 21 points which have already been accepted by all the parties in the Document of Objectives adopted on 9 September 1983. The agreement must ensure appropriate measures for the verification and control of everything that is agreed. We must make sure that the obligations that we undertake to put an end to the presence of foreign military advisers and eliminate military aid from abroad must provide for the strictest controls and, at the same time, entail for all the commitment not to support or continue to give assistance to terrorist activity against our legitimate democratic Government.
26.	The history of my country is similar to that of many of the underdeveloped countries in the world. If I describe it briefly, many representatives listening to me will find amazing similarities with the history of their own countries. It is the history of a common struggle, of anguish, of triumphs and of failures. It is a common history of ideals—it is our history.
27.	El Salvador emerged from colonialism to become an independent State on 15 September 1821, as a member of the Federal Republic of Central America. The struggles between the conservatives and the liberals culminated at the end of the century in the absolute triumph of the latter. From that time on, a coffee oligarchy controlled the economic and political life of our country. The larger and better ranches, banking, and trade in the principal export products were in their hands. Controlled elections led to a succession of Presidents of the Republic who were the representatives of that oligarchy until 1931. Then, for the first time, a progressive party came to power, but a few months later it was defeated. The world crisis, the fall in coffee prices and the losses suffered by the peasants led in 1932 to a popular uprising, which was put down by force. After that, an alliance emerged between the armed forces and the oligarchy, which used it to keep political control and economic privileges. Following a dictatorship that lasted for 13 years, and after 1944, various military Governments, Government juntas and provisional Presidents came to power. In 1984 the first civilian Government in 50 years was elected by the free vote of the people.
28.	That is the history of my country and my people. However, it is important to dwell briefly on the history of the last 20 years. In 1964 we began a more or less free electoral process, with elections for deputies and municipal councils. That led to a growth of opposition political parties. In 1968 they were on the verge of achieving power when their democratic aspirations were frustrated, and this led to fraud and the imposition of the party officially in power. In 1972 the opposition triumphed but the Government again frustrated the will of the people. From that time, all democratic leaders were persecuted and political parties opposed to the Government in power were eliminated. In 1977 a last effort was made to establish a democratic process and once again the people's aspirations were ferociously crushed.
29.	Thus, frustrated by the lack of freedom, the people lost faith in the democratic process, and the situation of economic and social injustice drove them to despair. Armed opposition as a way to attain power began in 1972, broke out again in 1977 and led to widespread violence in 1978.
30.	In the face of the blocking of the path to a democratic alternative and the impossibility of changing the economic structures, the thesis of violence gained strength as the sole means to free the Salvadorian people.
31.	By the end of the 1970s, polarization between a rightist military dictatorship and its possible violent overthrow by Marxist sectors seeking power had almost completely eliminated a democratic solution.
32.	In October 1979, a group of officers and officials acting on behalf of the armed forces overthrew the ruling authoritarian Government and issued a proclamation pointing out the corruption of the system of government and promising to open the path to democracy, as well as to undertake a series of structural reforms and, in particular, to lay the bases for thorough agrarian reform.
33.	The Revolutionary Junta that was set up that year included, along with the armed forces, the political parties and the social, economic and religious forces that still believed in a democratic solution and that had harshly criticized those who had taken up arms. The Communist Party, the National Revolutionary Movement—of social democratic orientation—and the Christian Democrats took part. The armed subversives stepped up their attacks against the new regime. Many thought that the triumph of the guerrillas was imminent and, in the face of that possibility, the Communist Party and the Social Democratic Party left the Government and its democratic position and joined the armed struggle.
34.	At the same time, the leaders of the mass movements also withdrew and joined the guerrillas. In other words, they all burned their bridges and opt for armed struggle and violence as the sole solution. I believe that this attitude was their first historical error: to abandon the democratic political struggle and the struggle of the masses and opt exclusively for armed struggle.
35.	In accordance with the historical analysis carried out by the subversives, in applying their ideological position to reality they never thought that the Salvadorian armed forces would break their traditional alliance with the oligarchy and that, therefore, the economic and social reforms could ever be achieved. They thought that the establishment of a pluralist democracy would continue to be a Utopian goal and out of the question.
36.	The only political sector that did not lose faith was the Christian Democratic Party—my Party— and by means of an agreement with the armed forces it rebuilt the 1980 Government. Despite the negative forecasts of the extreme left, with the active participation of the armed forces the most profound agrarian reform in Latin America was carried out, the banking and finance system was reformed and foreign trade was nationalized. These reforms brought in hundreds of thousands of peasants as a major social and political force, henceforth organized in cooperatives and in owning the best and biggest ranches of the country.
37.	Faced with the faulty analysis of the extreme left that structural changes were impossible, the subversive groups made a new and fatal mistake with the most serious consequences for their objectives: in acting in the same way as the extreme right they lent themselves to bringing about the failure of the reforms. Thousands of peasants were murdered, as were hundreds of Christian Democrats; crops were burnt, houses and machinery destroyed, and the publicity campaigns of both extremes denigrated, both nationally and internationally, the reforms that had been initiated. Their only success, however, was to distance the people from extreme positions and to begin to strengthen the democratic revolution.
38.	In January 1981, when the subversives launched the first so-called final offensive, the people rejected them and the subversive, terrorist action jailed. We all know that nowhere in the world can guerrillas triumph without the support of the people.
39.	The second step taken by the Revolutionary Junta was to call for truly free elections to draft a new constitution. On that occasion, I came before the General Assembly. The 1982 parliamentary elections, in which the rightist and other political parties participated, attest to the will of a people to accept the path to democracy to solve its problems and to repudiate the path of violence. Thousands of international observers verified the legitimacy of the electoral process and all were able to see how the Salvadorian people went out to vote in the midst of guerrilla attacks. This new mistake by the subversives with respect to the electoral process, in which more than 80 per cent of citizens of voting age took part, further distanced them from the people.
40.	In 1984 the Salvadorian people again exercised its right to vote and elected the President of the Republic. Hence, I pride myself on being the first freely elected President of El Salvador in the last 50 years.
41.	Many of those who took up arms did so out of rebellion and frustration: they wanted agrarian reform, they fought for a banking system that would serve the majority and they wanted respect for the will of the people through free elections. These justifications were valid in 1979; today they have lost all validity.
42.	At that time it could be argued that the objective and subjective conditions were in keeping with the historical dialectics of the class struggle and that, in response to rightist totalitarianism, the concept of revolutionary violence should gain validity and force.
43.	The Marxist strategy of a prolonged people's war against imperialism and the oligarchies, the oppressors of a people deprived of justice and freedom, was based on that concept, and thousands of young people joined a process that began with social confrontation and civil disobedience and went on to the use of arms in the various phases of the destruction of life and the destruction of services and firms, until it resulted in the greatest crisis in our country's history.
44.	I am convinced that the historic path of mankind is not one of violence but of democratic revolution.
45.	It is understandable that those compatriots who left El Salvador years ago cannot or refuse to understand that things have changed; however, I know that the great majority of Salvadorians, and even the guerrilla commanders and fighters roaming about in the mountains of our homeland, are aware of this new situation.
46.	I wish at this point to address some observations to the nations that have committed themselves, in one way or another, to undermining my country, as well as to the guerrilla leaders—not to those who are living comfortably in and are giving orders from Managua or Havana, or from other nations that claim to be democratic but in fact export violence and murder—but to the guerrilla leaders who are in the mountains of my country, those who withstand the elements, unsheltered, those who are aware of the real position of the Salvadorian people when they attack the villages and who are waiting—in vain—to be welcomed as liberators, when the truth is that their purpose is to oppress those people. I am addressing myself to the leaders who take their ideals for reality; to those who are mistaken about the people because they have a different view of truth; to the leaders who are now committing this historical error.
47.	The guerrilla leaders in the mountains are aware of this dilemma, but they are egged on by subversive leaders from abroad who try to conceal this truth and distort this reality in order to justify their anti-historical position before the whole world.
48.	The people of El Salvador now have no doubt that subversive violence has lost its mystique and its raison d'etre. Terrorist violence has become an end in itself, which proves that its objective is no longer liberation, and certainly not democracy.
49.	In El Salvador the terrorists have committed excesses but they have failed, because the people do not support them and because we have the political will to build a united, pluralistic and democratic society. By persisting in their anti-historical obstinacy, they have dedicated themselves to the oppression of the simple peasants who are the victims of their reign of terror; they are robbing and killing people; they are leaving citizens without any means of communication because they are blowing up bridges, roads and railroads; they are destroying electrical power lines and water systems; they are setting fire to plantations producing coffee, cotton and food crops. That leaves the poorest element of our population without work or hope.
50.	It is so easy to destroy what took years to be built for the people! Services which are needed by the people and which took so many years to build up, the infrastructure that is part of our national heritage and that was established by the efforts and sacrifice of our people, can be destroyed in an instant by the criminal hand of the terrorist, who uses dynamite and is financed by nations that have in mind only world domination and are perhaps labouring under a misunderstanding of history.
51.	Unfortunately, the Revolutionary Democratic Front does not understand that we are experiencing a new reality, and therefore it is still trying to change things that no longer exist: a medieval agrarian structure, a financial structure at the service of the interests of a minority, an army at the service of a political system dominated by economic elite. All those things no longer exist. In 1979 a profound process of change began, and it has been consolidated. Today we have a new agrarian structure which has placed our best lands at the service of the peasant. We have a new financial structure which supports and strengthens the new agrarian structure. We have a new trade structure for the products that we traditionally have exported, and this makes available to the country the hard currency thereby generated. We now have an armed force that works for the people. And we have a people that have demonstrated its unshakeable faith in democracy and have elected a Government by its own free will; we have a people that is working, suffering and dying to achieve peace and justice.
52.	From this rostrum I ask those who advocate the ideology of armed subversion in El Salvador to change their strategies because of the new reality in my country. The El Salvador that they left in 1978 and 1979 is not the El Salvador that exists in 1984. Today our country is breathing the air of freedom. Political parties are respected and encouraged. The people freely choose their leaders. Abuses of authority and violations of human rights have been reduced to the very minimum, and those who commit them are prosecuted and punished. Banks are lending large sums to peasants who are actively participating in the social and political struggles. There is a very different society in El Salvador today.
53.	This new reality is misunderstood by the members of the Revolutionary Democratic Front, because they live outside our country; it is being experienced today by all the Salvadorians who have not abandoned their homeland. But it has penetrated the guerrilla forces. We know this from the testimony of the guerrillas who have abandoned their weapons and violence and have set out on the path to peace. We know it because the guerrillas are not getting so many volunteers and are obliged to fill their ranks with young people. We know it because they are becoming weaker each day.
54.	For all those reasons, I address the Salvadorian guerrillas and ask them to accept the new reality, to stop killing our brothers, to stop destroying bridges, to stop destroying the infrastructure of the nation, the public transport services, the plantations and the railroads. In a word, I ask them to stop killing and destroying and, together with all the rest of our people, to engage in the building of a new country, a free and democratic country in which peace will be the basis for our development.
55.	Ever since I became President by the freely expressed decision of the citizens of my country, I have been aware that the main task of my mandate is to achieve social harmony and internal peace in El Salvador, which has been convulsed by a conflict with both internal and external causes. The time has come to put an end to that conflict. I am more convinced today than ever before that the existence of this conflict not only affects the life of my compatriots but is an element of friction that threatens the peace and security of other nations of the world, and particularly of our brother nations in Central America.
56.	Hence, there could be no more appropriate time than this, when I am at this rostrum, to make before the peoples of the world an offer of peace, which would ensure for all Salvadorians—without any distinctions flowing from political or ideological position—social harmony and security.
57.	This offer is made within the framework of the Salvadorian Constitution, which has established the system of democracy and political pluralism, under which the most varied ideologies can coexist.
58.	Of course, the acceptance of this proposal by all sectors—those that are in opposition to my Government, within the constitutional system, as well as those that are fighting by violent methods—will require a change of mental attitude, under which hatred will be replaced by understanding and tolerance. For, after all, the peace which is manifested by outward signs is but the result of an individual and social state of mind which rejects aggression and all forms of violence and promotes dialogue and the democratic political struggle whose results are seen at the ballot box.
59.	Quite naturally, it is hard to convince those who up to now have viewed weapons and violence as the only way to ensure their political space that there can be a climate in which they can express their own thoughts without thereby suffering reprisals from their adversaries.
60.	But I have come here to affirm that, as President of the Republic and Commander of the Armed Forces, I am in a position to maintain those measures which, within our constitutional process, make it possible for them to abandon an attitude that runs counter to the history of the political evolution of the people of El Salvador. Furthermore, in due course I shall propose to the Legislative Assembly general amnesty for political crimes. We are exercising control over abuse of authority and eliminating all the methods of repression that have existed in our country in the past and that have in part been at the root of a rebellion for which there is no longer a need.
61.	This means that I am offering the security of a political place within a pluralistic, constitutional, democratic system which my Government is defending.
62.	As part of those efforts, I invite the heads of the guerrilla movement now in our mountains to come without weapons to the village of La Palma, in the Department of Chalatenango, at 10 a.m. on 15 October, the anniversary of the insurrection movement of 1979, and in the presence of the representatives of the Churches and the world press, to discuss with us the details and scope of this proposal for their incorporation into the democratic process and the establishment of an atmosphere of freedom for the next election. I am convinced that our people, tired of so much violence, will take this proposal as a sign of hope emanating from its lawful Government.
